Citation Nr: 1329184	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
passive aggressive personality disorder.  

2. Entitlement to an initial rating higher than 10 percent 
for post concussive syndrome prior to October 23, 2008.  

3. Entitlement to an initial rating higher than 10 percent 
for post concussive syndrome from October 23, 2008.  

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5. Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disease or injury.  




REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
March 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the issues on appeal with the exception of 
the claim for TDIU.  The rating decision granted service 
connection for post concussive syndrome and assigned an 
initial rating of 10 percent for the entire appeal period, 
however as the rating criteria for residuals of Traumatic 
Brain Injury (TBI) was revised effective October 23, 2008.  

In August 2013 the Veteran was scheduled for a Board 
hearing, however he failed to report for the hearing.  The 
Board also notes that the Veteran's representative in 
February 2008 stated that the Veteran testified at a Board 
hearing in 1995, however there is no documentation in the 
claims folder that such a hearing was held.  

The Veteran contended that he cannot work due to his 
service-connected head injury.  See statements dated in 
March 1999 and January 2010.  The Court has held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should 
develop a claim for TDIU in accordance with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Records in the Virtual VA paperless claims processing system 
and the Veterans Benefits Management System have been 
reviewed and considered.  

The issue of entitlement to an initial rating higher than 10 
percent for post concussive syndrome from October 23, 2008, 
TDIU, and service connection for an 
an acquired psychiatric disorder on a direct and secondary 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in May 2001, the RO denied service 
connection for passive aggressive personality disorder, the 
Veteran filed a notice of disagreement in September 2001, a 
Statement of the Case was issued in December 2002, the 
Veteran did not file an appeal.  

2.  The evidence presented since the rating decision by the 
RO in May 2001 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection 
for a passive aggressive personality disorder.  The evidence 
submitted is redundant or cumulative.

3.  Prior to October 23, 2008, post concussive syndrome was 
productive of purely subjective complaints, without multi-
infarct dementia. 




CONCLUSIONS OF LAW

1.  The rating decision in May 2001, denying service 
connection for passive aggressive personality disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence presented since the rating decision by the 
RO in May 2001, denying service connection for passive 
aggressive personality disorder, is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2012).

3.  The criteria for an initial rating higher than 10 
percent for post concussive syndrome have not been met prior 
to October 23, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045-9304 
(prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided pre-adjudication VCAA notice by letters, 
dated in December 2004 and in May 2005.  

The May 2005 VCAA notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing or aggravating injury or disease; evidence 
of a relationship between the current disability and the 
injury, disease, or event in service.  The VCAA notice 
letters also included the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and pertained to the reason the claim was 
previously denied, that is the Veteran's claim of service 
connection for passive aggressive personality disorder was 
previously denied because the condition was considered a 
constitutional/developmental condition for which service 
connection is not warranted.  The Veteran was notified of 
the evidence that VA would obtain and the evidence that he 
could submit.  

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim).  While in the December 2004 and 
May 2005 VCAA notice letters the Veteran was not advised of 
the criteria governing disability ratings and effective 
dates of awards, he is not prejudiced by lack of such notice 
as disability ratings and effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-91   (2006).  

As for the claim for an initial higher rating for post 
concussive syndrome, where, as here, service connection has 
been granted and an initial rating has been assigned, the 
claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate the claims.  
The Veteran's lay statements, service treatment records, VA 
medical records, VA examination in May 2005, and private 
medical records have been associated with the file.  

The Veteran filed his underlying claim of service connection 
for head trauma in September 2003 and the July 2005 rating 
decision granted service connection for post concussive 
syndrome effective September 26, 2003.  Prior to the current 
appeal period, in a statement dated in September 2001, the 
Veteran reported that he was receiving benefits from the 
Social Security Administration (SSA) and letters from SSA in 
May 2001 and March 2003 show that he was receiving 
supplemental security income payments.  In Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit 
acknowledged that VA's duty to assist was limited to 
obtaining relevant SSA records.  The Federal Circuit 
rejected the appellant's argument in Golz that SSA records 
are always relevant and VA always is required to obtain 
them.  The Federal Circuit then defined relevant records as 
"those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim."  
Id. at 1321.  The Federal Circuit also stated, that "[n]ot 
all medical records for a Veteran will have a reasonable 
possibility of aiding in the substantiation of a VA 
disability claim."  Id.  The Federal Circuit concluded in 
Golz that "[t]here must be specific reason to believe these 
records may give rise to pertinent information to conclude 
that they are relevant."  Id. at 1323.  In this case, the 
Veteran's claim to reopen service connection for passive 
aggressive personality disorder is essentially denied as a 
matter of law.  This is explained in detail below.  As for 
the claim for an initial rating higher than 10 percent for 
post concussive syndrome prior to October 23, 2008, the 
Veteran is in receipt of the highest rating for subjuctive 
symptoms available prior to October 23, 2008.  Thus the SSA 
records do not raise a reasonable possibility of 
substantiating the issues decided below.  

In December 2001, the Veteran stated that during service he 
was hospitalized for four months at Cubi Point Hospital.  
However, there is no reason to believe that these records 
may give rise to pertinent information to conclude they are 
relevant to the Veteran's personality disorder, which is 
denied as a matter of law, or the claim for an initial 
higher rating for post concussive syndrome prior to October 
23, 2008 as the focus of this claim is on the severity of 
the disability from the date that service connection was 
granted to October 23, 2008. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.



Application to Reopen

In May 2001, service connection for passive aggressive 
personality disorder was denied.  The Agency of Original 
Jurisdiction noted that the disorder was a congenital or 
developmental abnormality.  See 38 C.F.R. § 3.303(c).  After 
the RO notified the Veteran of the adverse determination and 
of his procedural and appellate rights in May 2001, the 
Veteran filed a notice of disagreement in September 2001, a 
statement of the case was issued in December 2002, the 
Veteran did not file an appeal and the May 2001 rating 
decision became final based on the evidence of record at the 
time.  38 U.S.C.A. § 7105.  New and material evidence was 
not received within one year of the date of the 
notification.

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because 
reopening is a threshold jurisdictional question for the 
Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

At the time of the May 2001 decision, the evidence of record 
consisted of the Veteran's statements, service treatment 
records, and VA records.  In February 1999 the Veteran 
stated that his personality disorder did not exist prior to 
service and indicated that is was secondary to Meniere's 
syndrome.  In April 2000 and in May 2000 the Veteran stated 
that the negligent care he received in service for his 
Meniere's syndrome caused his passive aggressive personality 
disorder.  Service treatment records include a "Narrative 
Summary, SF 502" in February 1979, that shows the Veteran 
had a diagnosis of passive aggressive personality disorder, 
was found unsuitable for service, and recommended to be 
administratively discharged.  VA treatment records in May 
2001 show a prior diagnosis of passive aggressive 
personality disorder.  

The evidence of record since the last prior final denial in 
May 2001 consists of the Veteran's application to reopen 
service connection for a passive aggressive personality 
disorder, service treatment records, and VA treatment 
records.  In November 2003, the Veteran filed a claim to 
reopen service connection for passive aggressive personality 
disorder.  In February 2009 he submitted a duplicate copy of 
his February 1979 in-service "Narrative Summary, SF 502" 
that shows the Veteran had a diagnosis of passive aggressive 
personality disorder.  VA treatment records, to include 
entries dated in November 2006 and in May 2008 show that the 
Veteran had a personality disorder.  (The Board notes that 
personality disorders are not diseases or injuries within 
the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127.)  
The February 1979 service treatment record is not new as it 
was of record at the time of the last final rating decision 
in May 2001.  The other evidence received since the last 
rating decision in May 2001 merely confirms that he has a 
personality disorder and is cumulative.  Accordingly, this 
evidence as it pertains to the diagnosis of a personality 
disorder is cumulative or redundant of the evidence already 
of record.  The Board therefore concludes that new and 
material evidence regarding the claim of service connection 
for a passive aggressive personality disorder has not been 
received.  As new and material evidence has not been 
received, the claim is not reopened. 

(To the extent that the Veteran has an acquired psychiatric 
disorder, such impairments are the subject of a remand.)

Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings".  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran is rated under Diagnostic Codes 8045-9304 for 
service-connected post concussive syndrome.  During the 
appeal period Diagnostic Code 8045 was revised.  The 
protocol for traumatic brain injuries (TBI) was revised 
during the pendency of this appeal, the effective date for 
these revisions is October 23, 2008, and an increase in 
disability compensation based on the new rating criteria 
cannot be earlier than the effective date.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  See, 38 U.S.C.A. § 5110(g).  The 
Board notes that the Federal Register's paragraph addressing 
the applicability date of the new regulation specifically 
states that the amendment shall apply to all applications 
for benefits received by VA on or after October 23, 2008.  
The old criteria will apply to applications received by VA 
before that date.  In the present case, the Veteran's claim 
was received in September 2003, which is prior to the 
effective date of the amendment, October 23, 2008.  However, 
the RO adjudicated the claim under the new regulation in the 
August 2012 Supplemental Statement of the Case.  Thus in the 
instant case, the amended regulatory criteria are applicable 
from October 23, 2008.  Prior to October 23, 2008, the 
previous version of Diagnostic Code 8045 is applicable.  As 
the Veteran may be entitled to an initial higher rating 
under the revised rating criteria, consideration of a staged 
rating is appropriate.  

The pre-revision version of Diagnostic Code 8045 provided 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. were to 
be rated under the Code specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, were to be rated 10 percent and 
no more under Diagnostic Code 9304.  This 10 percent rating 
was not to be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 were not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008). 

A rating decision in July 2005, granted service connection 
for post concussive syndrome (claimed as head trauma and 8th 
cranial nerve damage) based on service treatment records in 
August 1978 that show the Veteran complained of persistent 
headaches and blurry vision after he was hit on the head 
with a rock and was assessed with post concussion syndrome.  
In a January 2010 statement, the Veteran stated that he 
suffered from migraines, vertigo, and tinnitus since his 
head injury in service.  (A rating decision in August 2010 
granted service connection for tinnitus.)  

On VA examination in May 2005, the examiner noted that the 
Veteran had residual symptoms of tinnitus and dizziness in 
1962 that were attributed to either a chronic vestibular 
neuritis or bilateral Meniere's disease.  He also reported 
that the Veteran contended that his chronic vestibular 
neuritis, which also was diagnosed as Meniere's disease, was 
exacerbated by his post concussive syndrome incurred in 
service.  The examiner further stated that up until age 
sixteen, the Veteran had at least monthly incapacitating 
episodes of dizziness, nausea, and hearing loss.  After the 
in-service head injury the symptoms returned to how there 
were in the past, slowly improving but never returning to 
how they were prior to the head injury.  At the time of the 
May 2005 VA examination, the Veteran complained of mild 
nausea and dizziness.  Physical examination shows that 
cranial nerves were intact.  Sensation, coordination, 
reflexes, and gait also were intact.  The diagnoses were 
post-concussive syndrome secondary to head trauma in 1978 
and probable Meniere's disease, likely chronic.  The 
examiner concluded that the Veteran's 

chronic condition is not caused by, or the result 
of, his head trauma.  I believe that the episodes 
are chronic isolated events, although his post-
concussive syndrome could have exacerbated some 
of his chronic symptoms.  In essence, the chronic 
condition is separate from his post-concussive 
syndrome.  The (V)eteran's symptoms from his 
Meniere's disease had essentially resolved prior 
to his head injury.  He may be experiencing some 
continued symptoms from his post-concussive 
syndrome.

Subsequent VA treatment records show that the Veteran 
complained of memory problems dizziness, and headaches.  See 
April 2006 and April 2008 VA treatment records.

As the evidence above reflects, there was no neurological 
impairment associated with the service-connected post 
concussive syndrome prior to October 2008 and the Veteran's 
complaints were of nausea, dizziness, headaches, and memory 
problems.  They represent purely subjective complaints, and 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma, a rating in excess of 10 
percent is not warranted under the old criteria. 

As for the Veteran's implied assertions that there was 
neurological impairment associated with his service-
connected post concussive syndrome, they are outweighed by 
the medical evidence of record.  On VA examination in May 
2005, the Veteran's neurological status essentially was 
evaluated as normal and the examiner's findings are 
uncontroverted by the other medical records in the file.  
The Board finds that the objective medical findings by 
skilled professionals are more persuasive which, as 
discussed above do not support higher ratings.  In essence, 
the lay evidence, while accepted as credible, does not 
provide a basis for higher evaluations.  Further, the 
records show that the Veteran has a history of chronic 
vestibular neuritis and Meniere's disease diagnosed in 1962.  
See e.g., VA treatment records dated in December 1999, March 
2001, and May 2001.  As presented above, the May 2005 VA 
examiner noted that the Veteran's vestibular disorder was 
variously diagnosed as vestibular neuritis and Meniere's 
disease.  The May 2005 VA examiner concluded that Meniere's 
disease is separate from the Veteran's post concussive 
syndrome and the former had essentially resolved prior to 
the in-service head injury.  The examiner opined that the 
Veteran's symptoms may be related to his post concussive 
syndrome.  

The Board also notes that the RO in a rating decision in 
June 2011 confirmed a previous denial of service connection 
for Meniere's disease.  The Veteran did not appeal this 
determination and the issue of service connection for 
Meniere's disease is not in appellate status.  

Based on the foregoing, the Board concludes that an initial 
rating higher than 10 percent for post concussive syndrome 
prior to October 23, 2008 is not warranted.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular Consideration

On VA examination in May 2005, and in multiple statements, 
the Veteran contended that his service-connected post 
concussive syndrome interfered with his ability to work.  
While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).  The governing norm for an 
extraschedular rating is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology pertaining to his 
service-connected post concussive syndrome.  His service-
connected head disorder is manifested by his subjective 
complaints of nausea, dizziness, headaches, and memory 
problems.  The rating criteria contemplate these symptoms.  
The Veteran has not described any exceptional or unusual 
features or symptoms of the disability.  For these reasons, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen a claim of service connection for 
passive aggressive personality disorder is denied.

An initial rating higher than 10 percent for post concussive 
syndrome prior to October 23, 2008 is denied.




REMAND

In a statement dated in September 2001, the Veteran reported 
that he was receiving benefits from SSA and letters from SSA 
dated in May 2001 and March 2003 show that he was receiving 
supplemental security income payments.  In December 2001, 
the Veteran reported that during service he was hospitalized 
for four months at Cubi Point Hospital, these records are 
not in the claims folder.  In May 2007, the Veteran 
contended that he has an anxiety disorder that is secondary 
to his in-service head trauma.  

Under the duty to assist, the SSA records and the 
outstanding in-service hospital records need to be obtained 
and the Veteran should be afforded a VA examination to 
determine the nature and etiology of his acquired 
psychiatric disorder.  As the Veteran was last afforded a VA 
examination in July 2010 for his service-connected post 
concussive syndrome, which did not include an evaluation of 
the facets of traumatic brain injury (TBI) related to 
cognitive impairment and subjective symptoms, he should be 
afforded a new VA examination to determine the current level 
of severity.  

As the above claims being remanded could affect the TDIU 
claim, the claims are inextricably intertwined and a Board 
decision on the TDIU claim at this time would be premature.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice in regard 
to his claim for TDIU and for service 
connection for an acquired psychiatric 
disorder as secondary to a service-
connected disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain a copy of all the medical 
records from the Social Security 
Administration that were used in 
considering the Veteran's claim for 
disability benefits.  Follow the 
procedures for obtaining the records set 
forth by 38 C.F.R. § 3.159(c).  If VA 
attempts to obtain any outstanding records 
which are unavailable, the Veteran should 
be notified in accordance with 38 C.F.R. 
§ 3.159(e).

3.  Ask the National Personnel Records 
Center to search for in-service hospital 
records from 1978 to 1979 for Cubi Point 
Hospital, in the Philippines.  Follow the 
procedures for obtaining the records set 
forth by 38 C.F.R. § 3.159(c).  If VA 
attempts to obtain any outstanding records 
which are unavailable, the Veteran should 
be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  After the development requested above 
has been completed, schedule the Veteran 
to be examined by an appropriate examiner 
to determine the nature and current 
severity of his service-connected post 
concussive syndrome.  

The examination must be conducted in 
accordance with the most current TBI 
examination worksheet.  The examiner 
should offer a rationale for all opinions 
given with reference to pertinent 
evidence.  If the examiner is unable to 
provide a rationale, he or she should 
explain why.

5.  Schedule the Veteran for a VA 
examination by an appropriate examiner to 
determine the etiology of any current 
psychiatric disorder. 

The examiner must:

a.) Reconcile the varying psychiatric 
diagnoses in the claims folder.  The 
examiner must consider that from the time 
the Veteran filed his claim for a 
psychiatric disorder in 2003, VA treatment 
records show a diagnosis of anxiety, 
adjustment disorder, and depression,  See 
VA treatment records dated in June 2004 
and May 2007.  

b.) Offer an opinion as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
any psychiatric disorder is related to the 
Veteran's 1978 head injury in service or 
any other in-service manifestation.  An 
opinion should be rendered for each 
psychiatric condition with which the 
Veteran is diagnosed. 

c.) Offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
higher degree of probability) that any 
psychiatric disorder is caused or 
aggravated by the post concussive 
syndrome?

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history. 

The examiner is asked to provide a 
rationale for the opinions rendered. If 
the examiner is not able to provide an 
opinion, he or she should explain why.

6.  Readjudicate the claims for an initial 
rating higher than 10 percent for post 
concussive syndrome from October 23, 2008, 
TDIU, and service connection for an 
acquired psychiatric disorder, to include 
as secondary to a service-connected 
disability.  If any of the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


